DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant arguments regarding that the prior art lacking of the features 1 and 2 as represented under the heading “Remarks” (see pages 2-4, filed on 3/29/21) has been fully considered and found to be persuasive.   The Examiner agrees that the prior art does not teach or fairly discloses the specific features of ” wherein the component exposing unit includes an insertion member inserter inserted between the carrier tape in the component storage tape traveling on the travel path and a cover tape stuck to the carrier tape to cover the component storage parts, the insertion member inserter including a base part and a tip part continuous with an upstream end in the tape feeding direction of the base part, the insertion member having a flat-plate shape and being swingable around a predetermined axis extending in a width direction of the travel path, the base part is parallel to the cover tape, and the tip part is inclined to an upper side from a part connected with the base part toward an upstream end in the tape feeding direction and inclined upward toward the cover tape away from the carrier tape with respect to the base part when in a state where the insertion member” as set forth in the claims (see claim 1, as amended).  Accordingly, claims 1-5 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         mt